Title: Benjamin Harrison to Virginia Delegates, 23 August 1782
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
Virginia Council Chamber Aust: 23th: 82.
I recd. your favor of the 13th. instant. It gives me real pleasure to find the English Ministry seriously inclined to peace, yet I agree with you, it would be imprudent to relax in our preparations for War. I find by the resolutions of Congress that they are not inclined to any kind of restitution to the refugees. May not this be carried too far? those who have been in Arms have justly forfeited their Estates, but it is doubtful with me whether there is any kind of Justice in refusing restitution to those who have only differed with us in Opinion. A question will also arise whether in our Situation it would be prudent to continue the War at the expence of four Times the Sum we shall gain by the forfeitures and at a risque of loossing even Independence for I think you may rest assured our Allies will not stick by us (their own ends being served) for such a trifling consideration. I enclose you Colo. Lavaletes Letter on the demolition of the Works at York, if it has been mistranslated to me, you will find my charge against the good Gen. Lincoln was not so precipitate as he thinks. As the Colo. was the commanding Officer I had no right to dispute his Word, or to call for his Instructions, my Line of Conduct was to forbid in the most positive Manner his proceeding, even if he had the Orders. I am fully satisfied that Lavalete has been to blame, and that my good friend the General has acted with his usual prudence. You will please to give him a sight of the Colo. Letter and the Matter I expect will be made up: if he thinks it worth his while, which I do not, he may call on the Colo. who is now at the Head of Elk. Mr. Vaudrueil gave me no Intimation of his intention either to protect the Trade or to furnish Convoys which I am sorry for, as we have a great quantity of flour in the Country, the shipping which would have been advantageous to the State as well as to our friends in the West Indies. On the requis[it]ion of Congress thro’ Gen. Lincoln, I have ordered 150 Militia to strengthen fort Pitt, tho’ I really have no Authority to send Men out of the State, and have an Hundred Men already, besides the Militia of Monongalia in that Quarter, for the Defence of our Frontier and knowing the importance of that Post to this Country, I have ordered 1700 Men under the command of Gen. Edwd. Stevens to hold themselves in readiness to march at the shortest warning to its relief if it should be invested, tho’ I fear if the event takes place the fort must fall, before they can get to it. Ought not Gen: Irvine to have given me notice of his Situation at the same time that he gave it to Congress, knowing that relief could sooner come from this State than any other. I am with respect &c.
B. H.
